NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   FED. R. A PP. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 23, 2010*
                                 Decided October 20, 2010

                                           Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 09-3415

RANDALL RE,                                         Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 08 C 3175
ROSEMARIE RE and DONNA M.
ROBERTS,                                            Joan B. Gottschall,
     Defendants-Appellees.                          Judge.

                                         ORDER

        Randall and Rosemarie Re set up four trusts as part of their divorce to provide for
their children’s education, medical expenses, and support. Rosemarie and the trustee,
Donna Roberts, disbursed about $26,000 over 3 years to pay medical bills and child support
payments, but Randall brought this diversity action alleging that they wrongfully invaded
the trusts. After the district court dismissed the complaint for lack of jurisdiction and
rejected his motion to reconsider, he appealed. We affirm.


       *
          After examining the briefs and the record, we have concluded that oral argument
is unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. A PP.
P. 34(a)(2).
No. 09-3415                                                                                 Page 2

        The district court dismissed Randall’s case on June 22, 2009, for lack of jurisdiction.
The court concluded that it lacked jurisdiction because the trusts were related to the
divorce proceedings underway in state court. Citing Princess Lida of Thurn & Taxis v.
Thompson, 205 U.S. 456 (1939), the court explained that the federal courts could not afford
Randall relief because it would interfere with the property (the trusts) over which the
Illinois courts already had jurisdiction.

       On July 24, 2009, Randall asked the district court to reconsider, arguing that Princess
Lida should not be controlling because that case involved an action by a trustee beneficiary,
and he was not a beneficiary. On August 24, 2009, the district court disagreed, reiterating
that Princess Lida applied because actions involving the res of a trust must be brought in the
court exercising jurisdiction over that res. The court also rejected any suggestion that
Randall could maintain an action for breach of fiduciary duty because only a trust
beneficiary enjoyed such a right, not the party that created the trust.

        On appeal, he contends that the district court abused its discretion by misconstruing
the allegations in his complaint and wrongfully applied the Princess Lida doctrine to bar his
suit. For the first time, he now suggests that his action was for breach of contract—an in
personam action—and thus the Illinois courts’ jurisdiction over the trusts did not prevent
the federal court from exercising jurisdiction.

        At the outset, we note in response to Randall’s suggestion in his reply brief, that we
lack jurisdiction to review the district court’s dismissal of the underlying complaint.
Randall filed his notice of appeal on September 24, 2009, well-beyond the time in which he
could appeal the underlying dismissal. See FED. R. A PP. P. 4(a)(1). And we have already
ruled in an interim order that this appeal is limited to review of the district court’s August
24th order denying Randall’s motion to reconsider. See Re v. Re, No. 09-3415, Doc. # 20 (7th
Cir. Dec. 17, 2009).

        We also note that Randall did not file his motion to reconsider until more than ten
days after the judgment, so we treat it as a motion under Federal Rule of Civil Procedure
60(b). See, e.g., Serafinn v. Local 722, Int’l Bhd. of Teamster, Chauffeurs, Warehousemen & Helpers
of Am., 597 F.3d 908, 917 (7th Cir. 2010). This is significant because we review a district
court’s denial of a Rule 60(b) motion under an extremely deferential abuse-of-discretion
standard. See, e.g., Eskridge v. Cook County, 577 F.3d 806, 808-09 (7th Cir. 2009). Rule 60(b) is
an extraordinary remedy that is not designed to address legal errors made by the district
court; it is not a substitute for an appeal. See, e.g., Stoller v. Pure Fishing Inc., 528 F.3d 478,
480 (7th Cir. 2008); Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002); Marques v. Fed. Reserve
Bank of Chi., 286 F.3d 1014, 1017-18 (7th Cir. 2002). The district court might have been right
No. 09-3415                                                                       Page 3

and might have been wrong rejecting the arguments in Randall’s Rule 60(b) motion, but the
court did not abuse its discretion when it denied Randall’s attempt to use the motion to
launch what amounts to an improper appeal. See Bell v. Eastman Kodak Co., 214 F.3d 798,
800-01 (7th Cir. 2000).

                                                                             AFFIRMED.